J-A28045-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: H.L-R, A MINOR,        IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                     Appellee



APPEAL OF: T.L., FOSTER PARENT,

                     Appellant                  No. 100 EDA 2015


  Appeal from the Orders Entered November 20, 2014 and December 17,
        2014, In the Court of Common Pleas of Philadelphia County
 Juvenile Division at No(s): CP-51-DP-0000572-2012, FID: 51FN-001046-
                                   2012


IN THE INTEREST OF: H.L-R, A MINOR,        IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA




APPEAL OF: T.L., FOSTER PARENT,

                     Appellant                  No. 102 EDA 2015


  Appeal from the Orders Entered November 20, 2014 and December 17,
        2014, In the Court of Common Pleas of Philadelphia County
 Juvenile Division at No(s): CP-51-DP-0000573-2012, FID: 51FN-001046-
                                   2012


IN THE INTEREST OF: H.L-R, A MINOR,           IN THE SUPERIOR COURT
                                                        OF
                                                   PENNSYLVANIA




APPEAL OF: T.L., FOSTER PARENT,

                     Appellant                    No. 104 EDA 2015
J-A28045-15




     Appeal from the Orders Entered November 20, 2014 and December 17,
           2014, In the Court of Common Pleas of Philadelphia County
    Juvenile Division at No(s): CP-51-DP-0000599-2012, FID: 51FN-001046-
                                      2012


BEFORE: GANTMAN, P.J., PANELLA, and SHOGAN, JJ.

MEMORANDUM BY SHOGAN, J.:                        FILED DECEMBER 23, 2015

       In these consolidated appeals, Appellant, foster parent T.L. (“T.L.”),

appeals from three orders entered on November 20, 2014, that removed

three children (“the Children”), each of whom have the initials “H.L-R,” from

her home.        In addition, T.L. appeals from three orders entered on

December 17, 2014, that denied her petitions to intervene in these

dependency cases. After careful review, we affirm the December 17, 2014

orders that denied T.L.’s petitions to intervene, and we quash the appeals

from the November 20, 2014 orders due to lack of standing.

       In April of 2012, the trial court ordered the Department of Human

Services (“D.H.S.”) to take custody of H.L-R 1, who was born in March of

2011,1 and twins H.L-R 2 and H.L-R 3, who were born in February of 2012.

All of the Children were adjudicated dependent, and they were placed in

foster care with T.L.




____________________________________________


1
  Sadly, we are constrained to note that on September 8, 2015, this Court
was notified that H.L-R 1 had died.


                                           -2-
J-A28045-15


       On December 23, 2013, D.H.S. filed petitions to change the Children’s

permanency goal to adoption and to have the Children’s biological parents’

parental rights involuntarily terminated.        On May 13, 2014, the trial court

granted the petitions.         The Children remained in foster care with T.L.

However, following reports that T.L.’s mother was abusing the Children, the

child advocate requested that the trial court remove the Children from T.L.’s

home. The trial court scheduled a hearing on the child advocate’s motion.

T.L. was provided notice of the hearing and her right to be heard on

October 31, 2014.

       The hearing was held on November 20, 2014. The testimony revealed

that there was suspected abuse of the Children by T.L.’s mother, the

Children had medical and emotional difficulties for which they were not

receiving proper care, and the Children’s needs were not met while living in

T.L.’s home. T.L. attended the November 20, 2014 hearing, but she did not

testify.   The trial court concluded that the witnesses’ testimony supported

the immediate removal of the Children from T.L.’s home. 2 N.T., 11/20/14,

at 110-114.

       On November 25, 2014, T.L. filed petitions to intervene in the

dependency proceedings. In her petitions, T.L. averred that she had a right


____________________________________________


2
   In addition to the Children, there were two other minors in foster care at
T.L.’s home. The record reflects that all five children were removed from the
home. N.T., 11/20/14, at 114.


                                           -3-
J-A28045-15


to be heard as a foster parent pursuant to 42 Pa.C.S. § 6336.1(a);

alternatively, she claims that she had standing to intervene because she was

a preadoptive parent. On December 17, 2014, the trial court held a hearing

on T.L.’s petitions, determined that T.L. lacked standing, and denied T.L.’s

petitions. N.T., 12/17/14, at 39.

      On December 19, 2014, T.L. filed her notices of appeal and concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).   On appeal, T.L. raises the following issues for this

Court’s consideration:

      1. Did the Trial Court err in denying standing to [T.L.], a
      prospective adoptive parent, in the proceeding in which her
      prospective adoptive children were removed from her care?

      2. Did the Trial Court err in denying [T.L.] her 42 Pa.C.S.A.
      § 6336.1 statutory right to be heard in violation of procedural
      due process at a dependency hearing?

      3. Did the Trial Court err in finding, against the
      recommendation of DHS, that it was in the [C]hildren’s best
      interest to be removed from Appellant’s home, where they had
      resided and thrived for the majority of their lives?

T.L.’s Brief at 4.

      We begin by setting forth our standard of review. Questions regarding

standing to participate in dependency proceedings are questions of law; this

Court’s scope of review is plenary, and our standard of review is de novo.

In re S.H.J., 78 A.3d 1158, 1159 (Pa. Super. 2013) (citation omitted).

      In S.H.J., this Court explained that party status in dependency

proceedings is limited to three classes of persons: (1) the parents of the

                                    -4-
J-A28045-15


juvenile whose dependency is at issue; (2) the legal custodian of the

juvenile whose dependency is at issue; or (3) the person whose care and

control of the juvenile is in question.3         Id. at 1160-1161 (citing In the

Interest of L.C., II, 900 A.2d 378, 381 (Pa. Super. 2006)). These three

categories logically stem from the fact that after an adjudication of

dependency, the trial court has the authority to remove a child from the

custody of his or her parents or legal custodian.         Id. (citing L.C., II, 900
A.2d at 381). Because the appellant in S.H.J. did not fall into one of the

specified categories, this Court affirmed the trial court’s denial of standing

and reiterated that foster parents and persons acting in loco parentis lack

standing to intervene in dependency proceedings. S.H.J., at 1161-1163.

       Nonetheless, T.L. also argues that she has standing as a prospective

adoptive parent pursuant to In re Griffin, 690 A.2d 1192 (Pa. Super.

1997).    T.L.’s Brief at 10.       We disagree.     In Griffin, the children were

removed from a preadoptive foster family. Id. at 1199. The Griffin Court,

under the unique facts of that case, concluded that the preadoptive foster

parents, who were originally foster parents, had standing to challenge the

children’s removal from their home.            Id. at 1101-1202.   However, in the
____________________________________________


3
   Foster parents do not fall into these three classes. In re J.S., 980 A.2d
117, 122 (Pa. Super. 2009); see also In re C.R., 111 A.3d 179, 185 n.3
(Pa. Super. 2015) (noting that foster parents could not stand in loco parentis
because their status as foster parents was subordinate to the County
Children & Youth Services Agency, which maintained legal custody and was
primarily responsible for the child’s care and custody).


                                           -5-
J-A28045-15


case at bar, which is a dependency proceeding and not an adoption

proceeding,4 T.L. was and remained a foster parent. There was no adoption

petition, adoptive placement agreement, or other indication, aside from her

unsupported assertion, that T.L. was a preadoptive parent as contemplated

by the holding in Griffin.5 Therein, the trial court specifically recognized the

appellants as prospective adoptive parents.            Griffin, 690 A.2d at 1201-

1202.    Here, there is nothing in the record that altered T.L.’s status from

foster parent to preadoptive parent.           T.L.’s alleged intent notwithstanding,

T.L. may not simply label herself a preadoptive parent in an effort to achieve

standing.6

        After review, we agree with the trial court that T.L. does not fall into

any of the three enumerated categories that would confer standing to

intervene.    Rather, T.L. was a foster parent who was never granted legal

custody of the Children. Therefore, T.L. lacked standing to intervene in the
____________________________________________


4
  Similar to the facts underlying S.H.J., herein, the proceedings in the trial
court were pursuant to the Juvenile Act, 42 Pa.C.S. §§ 6301 et seq., not the
Adoption Act, 23 Pa.C.S. §§ 2101 et seq.
5
   Counsel for T.L. argued at the December 17, 2014 hearing, that, but for
the removal of the Children on November 20, 2014, the paperwork
necessary to pursue adoption would have been filed. N.T., 12/17/14, at 11.
6
   We also note that despite Griffin, and the unique circumstances
presented therein, even if T.L. had established that she was a preadoptive
parent, standing is not automatic. See 42 Pa.C.S. § 6336.1(a) (“nothing in
this section shall give the foster parent, preadoptive parent or relative
providing care for the child legal standing in the matter being heard by the
court.”).


                                           -6-
J-A28045-15


proceedings involving the Children, and we discern no error in the trial

court’s order. See S.H.J., 78 A.3d 1160-1161. Therefore, pursuant to 42

Pa.C.S. § 6336.1, T.L., as a foster parent, had a right only to notice and

opportunity to be heard.

      In her second issue, T.L. argues that the trial court erred in denying

her statutory right to be heard in violation of 42 Pa.C.S. § 6336.1.        This

claim is belied by the record.

      Notice and hearing

      (a) General rule.--The court shall direct the county agency or
      juvenile probation department to provide the child’s foster
      parent, preadoptive parent or relative providing care for the child
      with timely notice of the hearing. The court shall provide the
      child’s foster parent, preadoptive parent or relative providing
      care for the child the right to be heard at any hearing under this
      chapter. Unless a foster parent, preadoptive parent or relative
      providing care for a child has been awarded legal custody
      pursuant to section 6357 (relating to rights and duties of legal
      custodian), nothing in this section shall give the foster parent,
      preadoptive parent or relative providing care for the child legal
      standing in the matter being heard by the court.

42 Pa.C.S. § 6336.1(a).

      As we stated above, the record reflects that T.L. was present at the

November 20, 2014 hearing, but she elected not to testify.          Thus, she

obviously was provided notice and the opportunity to be heard pursuant to

42 Pa.C.S. § 6336.1(a).      Moreover, when the trial judge convened the

December 17, 2014 hearing, he went so far as to open the record in order

for T.L. to be heard, and indeed, T.L. then provided testimony.             N.T.,

12/17/14, at 24-39. Hence, not only was T.L. afforded an opportunity to be

                                     -7-
J-A28045-15


heard, she was heard. Accordingly, T.L.’s allegation that she was denied

her rights under 42 Pa.C.S. § 6336.1(a) is meritless.                Additionally,

regardless of T.L.’s testimony, the fact remained that as a foster parent, T.L.

lacked standing to intervene in the proceedings.         S.H.J., 78 A.3d 1160-

1161; 42 Pa.C.S. § 6336.1(a).

      Finally, T.L. argues that the trial court erred in removing the Children

from her home.      However, because we have concluded that T.L. lacks

standing in this matter, we are faced with a question of whether T.L. was a

proper party to appeal the order removing the Children from her home.

      The Pennsylvania Code provides as follows:

      Foster parent appeal of child relocation.

      (a) Foster parents may appeal the relocation of a child from the
      foster family except under one of the following conditions:

            (1) The child has been with the foster family less
            than 6 months.

            (2) The removal is initiated by the court.

            (3) The removal is to return the child to his parents.

            (4) The removal is to place the child for adoption.

            (5) An investigation of a report of alleged child
            abuse indicates the need for protective custody
            removal to protect the child from further serious
            physical or mental injury, sexual abuse or serious
            physical neglect as defined in Chapter 3490 (relating
            to protective services).

55 Pa.Code § 3700.73(a).




                                     -8-
J-A28045-15


     While this Court is cognizant that Section 3700.73(a) concerns

administrative appeals, it is clear that in cases such as this, where the

removal is initiated by the court, the foster parent cannot pursue an

administrative appeal. 55 Pa.Code § 3700.73(a)(2). Additionally, T.L. has

not identified a basis upon which she was permitted to pursue her appeal of

the removal of the Children through the courts. The Pennsylvania Rules of

Appellate Procedure set forth who may appeal as follows:

     Any Aggrieved Party May Appeal

     Except where the right of appeal is enlarged by statute, any
     party who is aggrieved by an appealable order, or a fiduciary
     whose estate or trust is so aggrieved, may appeal therefrom.

Pa.R.A.P. 501.

     Here, T.L. cannot be considered an aggrieved party because, as we

explained in our discussion of S.H.J., she is not a party.      Rather, in

dependency proceedings, a Child Advocate is designated as the party to

protect the child’s best interests before the court. 42 Pa.C.S. § 6337 and

see generally In re L.J., 691 A.2d 520, 527 (Pa. Super. 1997) (discussing

standing to appeal). Accordingly, we conclude that T.L.’s appeals from the

November 20, 2014 order removing the Children from her home were

improper as she lacked standing.

     For the reasons set forth above, we discern no abuse of discretion or

error of law in the trial court’s orders entered on December 17, 2014.

Moreover, because we conclude that T.L. was not a party to the proceedings

in the trial court, the appeals from the orders entered on November 20,
                                    -9-
J-A28045-15


2014, are quashed. See C.R., at 180 (quashing foster mother’s appeal for

lack of standing).

      December 17, 2014 orders affirmed. Appeals from the November 20,

2014 orders quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2015




                                   - 10 -